Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed
on September 15, 2022 is acknowledged. Claims 1-6 are pending and under examination.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected invention, there being no allowable generic or
linking claim. Election was made without traverse in the reply filed on September 15, 2022. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/875,966, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Regarding claim 3, there is no description about administering androgen-deprivation therapy. Regarding claim 4, there is no description about a tissue biopsy. Regarding claim 5, there is no description about next-generation sequencing and/or immunohistochemistry. 
Therefore, the effective filing date of claims 1-2, and 6 is 07/18/2019, the date that application 62/875,966 was filed.  However, the effective filing date for claims 3-5 is 07/20/2020, the date that the present application was filed.  If applicant disagrees with the examiner’s factual determination above, application should point out the places within application 62/875,966 where the relevant limitations are described in the manner required by 35 USC 112(a).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement is being considered by the examiner. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (Next-generation sequencing of prostate cancer: genomic and pathway alterations, potential actionability patterns, and relative rate of use of clinical-grade testing, 2018, Cancer Biology and Therapy, Volume 20, Number 2, Pages 219-226). 

Consistent with the precedential PTAB decision in Ex Parte Schulhauser (Appeal 2013-007847, application 12/184020), claim 1 encompass two separate embodiments, one where the “if” condition is met and the actions in step b) must be taken, and one where the “if” condition is not met, and no other step is explicitly recited. Refer to MPEP 2111.04(II).

Regarding claims 1-2, and 4-5, Ikeda teaches that no genomically targeted therapy is approved for prostate cancer [page 219, left column, first paragraph] and that genomic profiling of cancer using next generation sequencing (NGS) is gaining popularity because by sequencing the tumor genome, potential actionable genomic aberrations can be discovered [page 219, left column, second paragraph]. Ikeda further teaches the use of NGS for the analysis of prostate cancer tissue [page 219, left column, third paragraph]. Ikeda also teaches that through the NGS analysis, PTEN was the most frequently altered gene, and among the PTEN aberrations, loss of PTEN was more frequent compared to mutations [page 220, left column, fourth paragraph].  

As Ikeda teaches the step of determining the PTEN status of a tumor as required by the claims, the reference anticipates the claimed invention.  Note that claim 1 only requires administering a PARP inhibitor and PI3K inhibitor if the tumor is PTEN-proficient; if the tumor is not PTEN-proficient the step of administering need not be performed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (Next-generation sequencing of prostate cancer: genomic and pathway alterations, potential actionability patterns, and relative rate of use of clinical-grade testing, 2018, Cancer Biology and Therapy, Volume 20, Number 2, Pages 219-226) as applied to claims 1-2 and 4-5 above, and further in view of Sharifi (Androgen Deprivation Therapy for Prostate Cancer, 2005, Journal of American Medical Association, Volume 294, Number 2, Pages 238-244). 

                Consistent with the precedential PTAB decision in Ex Parte Schulhauser (Appeal 2013-007847, application 12/184020), claim 1 encompass two separate embodiments, one where the “if” condition is met and the actions in step b) must be taken, and one where the “if” condition is not met, and no other step is explicitly recited. Refer to MPEP 2111.04(II). 

	The reasons why Ikeda anticipates claims 1-2 and 4-5 are above.  

	However, Ikeda does not teach administering androgen deprivation therapy. 

	Sharifi teaches that androgen deprivation therapy (ADT) is the first line of treatment against advanced prostate cancer and is also used as an adjuvant to local treatment of high-risk disease [Abstract]. Sharifi further teaches that androgen deprivation therapy is the most widely used systemic treatment for prostate cancer and has clear quality-of-life benefits [see Conclusions]. 

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to administer the androgen deprivation therapy as taught by Sharifi to the subject with prostate cancer of Ikeda because Sharifi teaches that androgen deprivation is usually the first line of treatment [Abstract] and the most widely used treatment for prostate cancer [see Conclusions]. There would be a reasonable expectation of success in administering androgen deprivation therapy to a subject with prostate cancer. 


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (Next-generation sequencing of prostate cancer: genomic and pathway alterations, potential actionability patterns, and relative rate of use of clinical-grade testing, 2018, Cancer Biology and Therapy, Volume 20, Number 2, Pages 219-226) as applied to claims 1-2 and 4-5 above, and further in view of Hansen (Pembrolizumab for advanced prostate adenocarcinoma: findings of the KEYNOTE-028 study, 2018, Annals of Oncology, Volume 29, pages 1807-1813). 

                Consistent with the precedential PTAB decision in Ex Parte Schulhauser (Appeal 2013-007847, application 12/184020), claim 1 encompass two separate embodiments, one where the “if” condition is met and the actions in step b) must be taken, and one where the “if” condition is not met, and no other step is explicitly recited. Refer to MPEP 2111.04(II).

	The reasons why Ikeda anticipates claims 1-2 and 4-5 are above.  

	However, Ikeda does not teach administering androgen deprivation therapy. 

	Hansen teaches Pembrolizumab, which is a humanized immunoglobulin (Ig)
G4 monoclonal anti–PD-1 antibody that binds to the PD-1 receptor, blocking interaction with its ligands on cancer cells, immune cells, and stromal cells, thus counteracting PD-1 pathway–mediated inhibition of the immune response [page 1808, left column, second paragraph]. Hansen further teaches that pembrolizumab monotherapy demonstrated
antitumor activity in a subset of patients with advanced PD-L1-positive prostate adenocarcinoma [page 1811, left column, second paragraph]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to administer Pembrolizumab, an immune checkpoint blockade-targeting therapy, as taught by Hansen to the subject with prostate cancer of Ikeda because Hansen teaches that Pembrolizumab monotherapy demonstrated antitumor activity in patients with prostate cancer [page 1811, left column, second paragraph]. Therefore, there would be a reasonable expectation of success in administering an immune checkpoint blockade-targeting therapy to a subject with prostate cancer. 

Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over González-Billalabeitia (Vulnerabilities of PTEN-p53-deficient prostate cancers to compound PARP/PI3K inhibition, 2014, Cancer Discovery, Volume 4, Issue 8, Pages 896-904), in view of Kwabi-Addo (Haploinsufficiency of the Pten tumor suppressor gene promotes prostate cancer progression, 2001, PNAS, Volume 98, Issue 20, Pages 11563-11568). 

González-Billalabeitia teaches that olaparib, a PARP inhibitor, induces senescence in PTEN +/- mice [page 897, left column, second paragraph]. González-Billalabeitia also teaches that olaparib activates AKT [page 900, right column, second paragraph] and when there was a knockdown of AKT, olaparib worked better, indicating that AKT inhibits the tumor-killing effects of olaparib [page 901, left column, first paragraph]. González-Billalabeitia further teaches that BKM120, a PI3K inhibitor, acts similarly to the knockdown of AKT and that BKM120 blocks AKT activation, suggesting the major activator of AKT upon PARP inhibition (by olaparib) is indeed PI3K [page 901, left column, second paragraph]. González-Billalabeitia also teaches combining a PARP inhibitor and a PI3K inhibitor and administering both to PTEN -/- knockout mice, and found that the combination of the two potentiated tumor stabilization and induced robust tumor regression [page 901, left column, paragraph 5]. González-Billalabeitia also teaches treatment of prostate cancer cells [page 898, left column, first paragraph] and that western blotting is used to determine PTEN status of cell lysates [page 903, left column, see Western Blot Analysis and Immunochemistry]. 

However, González-Billalabeitia does not teach administering a PARP inhibitor and a PI3K inhibitor to a subject with a  PTEN-proficient tumor.

	Nevertheless, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to administer the combination of a PARP inhibitor and a PI3K inhibitor, which was shown to be effective in PTEN deficient mice, to a subject that is PTEN proficient (+/-). There would be a reasonable expectation of success in performing the same treatment in PTEN +/- mice because the PARP inhibitor olaparib is effective in the PTEN +/- mice, and its efficacy was increased in the presence of a PI3K inhibitor in the PTEN -/- mice. Kwabi-Addo provides evidence that the PTEN +/- cells from Gonzales have PTEN expression and are PTEN-proficient [Figure 2B]. 

Claims 1-2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over González-Billalabeitia (Vulnerabilities of PTEN-p53-deficient prostate cancers to compound PARP/PI3K inhibition, 2014, Cancer Discovery, Volume 4, Issue 8, Pages 896-904), in view of Kwabi-Addo (Haploinsufficiency of the Pten tumor suppressor gene promotes prostate cancer progression, 2001, PNAS, Volume 98, Issue 20, Pages 11563-11568), as applied to claims 1-2 and 5 above, and further in view of Sharifi (Androgen Deprivation Therapy for Prostate Cancer, 2005, Journal of American Medical Association, Volume 294, Number 2, Pages 238-244).

The teachings of González-Billalabeitia and Kwabi-Addo are above as applied to claims 1-2 and 5. 

However, González-Billalabeitia and Kwabi-Addo do not teach administering androgen deprivation therapy. 

Sharifi teaches that androgen deprivation therapy (ADT) is the first line of treatment against advanced prostate cancer and is also used as an adjuvant to local treatment of high-risk disease [Abstract]. Sharifi further teaches that androgen deprivation therapy is the most widely used systemic treatment for prostate cancer and has clear quality-of-life benefits [see Conclusions]. 

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to administer the androgen deprivation therapy as taught by Sharifi to the subject with prostate cancer of González-Billalabeitia and Kwabi-Addo because Sharifi teaches that androgen deprivation is usually the first line of treatment [Abstract] and the most widely used treatment for prostate cancer [see Conclusions]. There would be a reasonable expectation of success in administering androgen deprivation therapy to a subject with prostate cancer. 

Claims 1-2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over González-Billalabeitia (Vulnerabilities of PTEN-p53-deficient prostate cancers to compound PARP/PI3K inhibition, 2014, Cancer Discovery, Volume 4, Issue 8, Pages 896-904), in view of Kwabi-Addo (Haploinsufficiency of the Pten tumor suppressor gene promotes prostate cancer progression, 2001, PNAS, Volume 98, Issue 20, Pages 11563-11568), as applied to claims 1-2 and 5 above, and further in view of Ikeda (Next-generation sequencing of prostate cancer: genomic and pathway alterations, potential actionability patterns, and relative rate of use of clinical-grade testing, 2018, Cancer Biology and Therapy, Volume 20, Number 2, Pages 219-226). 

The teachings of González-Billalabeitia and Kwabi-Addo are above as applied to claims 1-2 and 5. 

However, González-Billalabeitia and Kwabi-Addo do not teach that determining the PTEN status comprises of taking a tissue biopsy from the tumor of the subject. 

	Ikeda teaches the use of next generation sequencing for the analysis of prostate cancer tissue [page 219, left column, third paragraph].

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell lysates used in the western blot to determine PTEN status as taught in González-Billalabeitia to be the prostate cancer tissue as taught by Ikeda. Tissue is made up of cells, and cell lysates are produced from cells. Therefore, there would be a reasonable expectation of success in using the prostate cancer tissue in the western blot to determine the PTEN status. 

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over González-Billalabeitia (Vulnerabilities of PTEN-p53-deficient prostate cancers to compound PARP/PI3K inhibition, 2014, Cancer Discovery, Volume 4, Issue 8, Pages 896-904), in view of Kwabi-Addo (Haploinsufficiency of the Pten tumor suppressor gene promotes prostate cancer progression, 2001, PNAS, Volume 98, Issue 20, Pages 11563-11568), as applied to claims 1-2 and 5 above, and further in view of Hansen  (Pembrolizumab for advanced prostate adenocarcinoma: findings of the KEYNOTE-028 study, 2018, Annals of Oncology, Volume 29, pages 1807-1813).

The teachings of González-Billalabeitia and Kwabi-Addo are above as applied to claims 1-2 and 5. 

However, González-Billalabeitia and Kwabi-Addo do not teach administering an immune checkpoint blockade-targeting therapy. 

Hansen teaches Pembrolizumab, which is a humanized immunoglobulin (Ig)
G4 monoclonal anti–PD-1 antibody that binds to the PD-1 receptor, blocking interaction with its ligands on cancer cells, immune cells, and stromal cells, thus counteracting PD-1 pathway–mediated inhibition of the immune response [page 1808, left column, second paragraph]. Hansen further teaches that pembrolizumab monotherapy demonstrated
antitumor activity in a subset of patients with advanced PD-L1-positive prostate adenocarcinoma [page 1811, left column, second paragraph]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to administer Pembrolizumab, an immune checkpoint blockade-targeting therapy, as taught by Hansen to the subject with prostate cancer of González-Billalabeitia and Kwabi-Addo because Hansen teaches that Pembrolizumab monotherapy demonstrated antitumor activity in patients with prostate cancer [page 1811, left column, second paragraph]. Therefore, there would be a reasonable expectation of success in administering an immune checkpoint blockade-targeting therapy to a subject with prostate cancer. 

Pertinent Art
A.      Beltran et al., Targeted Next-generation Sequencing of Advanced Prostate Cancer Identified Potential Therapeutic Targets and Disease Heterogeneity, 2013, European Urology, Volume 63, Pages 920-926.
	- This is pertinent art to the instant application because Beltran teaches that a targeted sequencing approach can identify mutations and detect gene fusions and copy number alterations in a single assay. Beltran also teaches that PTEN loss and copy number alterations in PTEN were determined. 

B.      Gabriel et al., Regulation of Tumor Suppressor PTEN through Exosomes: A Diagnostic Potential for Prostate Cancer, 2013, PLOS One, Volume 8, Issue 7, pages e70047 1-13. 
	- This is pertinent art to the instant application because Gabriel teaches aggressive and metastatic prostate cancer is associated with a reduction or loss of PTEN expression and may have diagnostic value for prostate cancer. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittney E Donoghue whose telephone number is (571)272-9883. The examiner can normally be reached Mon - Fri 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.E.D./Examiner, Art Unit 1646                                                                                                                                                                                                        



/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644